department of the treasury internal_revenue_service uil tax_exempt_and_government_entities_division date date taxpayer_identification_number number release date form tax_year s ended person to contact id number contact numbers phone fax certified mail - return receipt requested dear in a determination_letter dated october 19xx you were held to be exempt from federal_income_tax under sec_501 c of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 c of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final letter with regard to your exempt status we previously provided you a report of examination explaining why we believe revocation of your exempt status was necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on june 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 c of the code you are required to file federal_income_tax returns for the tax period s shown above if you have not yet filed these returns please file them with the the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter thank you for your cooperation sincerely barbara l harris acting director eo examinations department of the treasury internal_revenue_service tax_exempt_and_government_entities_division uil date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter enclosed is a copy of our report of examination explaining why revocation of your organization's tax-exempt status is necessary what you need to do if you agree if you agree with our findings please sign the enclosed form 6018-a consent to proposed action and return it to the contact at the address listed above we'll send you a final letter revoking your exempt status if we don't hear from you if we don't hear from you within calendar days from the date of this letter we'll process your case based on the recommendations shown in the report of examination and this letter will become final effects of revocation in the event of revocation you'll be required to file federal_income_tax returns for the tax_year s shown above file these returns with the contact at the address listed above within calendar days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns what you need to do if you disagree with our findings letter 3610-r catalog number 59432g if you disagree with our position you may request a meeting or telephone conference with the supervisor of the contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter if you and appeals don't agree on some or all of the issues after your appeals_conference or if you don't request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements you may also request that we refer this matter for technical_advice as explained in publication please contact the person identified in the heading of this letter if you're considering requesting technical_advice if we send a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office then no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate service tas tas is your voice at the irs this service helps taxpayers whose problems with the irs are causing financial difficulties who have tried but haven't been able to resolve their problems with the irs and those who believe an irs system or procedure is not working as it should if you believe you are eligible for tas assistance you can call the toll-free number or tty tdd for more information go to www irs govladvocate if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter 3610-r catalog number 59432g thank you for your cooperation sincerely acting director eo examinations enclosures report of examination form 6018-a publication publication letter 3610-r catalog number 59432g form 886-a rev date name of taxpayer issue explanations of items tax identification_number schedule number or exhibit year period ended 20xx whether revenue code irc sec_501 c as a social_club should be exempt from federal_income_tax under internal facts was incorporated in the state of in december of 19xx applied for exempt status and a letter was issued on october 19xx granting exempt status as a c organization an addendum was added to that letter stating if your organization owns and maintains private residential streets roadways culverts bridges and drainage areas which are not a part of your social facility you may jeopardize your exempt status under sec_501 this is not a c activity the original started as a development that would sell lots and have numerous amenities among these amenities were to be horse stables bridle trails a golf course a horse racing track and other attractions the original development had financial trouble and had to sell off land the original lot owners did not want to see the development fail and started their intent was to resume sales in the 19xx's and continue to sell lots until the could take over operations that goal was reached in the late 19xx's when the dissolved and the new took over operations as a members-only facility consists of one-quarter acre lots of the total lots there are the current lots that can be developed and are set_aside as an open space conservation_easement the developed lots and the open space lots are not contiguous only sells enough lots to maintain the year old common facilities so the that the dues on the membership are not raised dues are the largest percentage of the income brought into the organization lots are primarily used for dry camping as the organization does not provide water there are only a few full time residents of the organization guests pay their own way they do not rent the common facilities to the public the organization has two winter storage areas for members to store their rv's for a fee the organization provides this amenity to members as additional security due to vandalism and thefts in the complex members have to transport water to their own properties the clubhouse is open all year round county health laws place restrictions on the number of days members can stay on the property due to the lack of water and sanitation facilities form 886-a catalog number 20810w page_1_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx articles of incorporation the articles of incorporation they are for list seven purposes for the to foster and maintain acquaintanceship and friendship among the members of through the maintenance generally of a western atmosphere and way of life through recreational activities fostered through the acquisition and ownership of community parkway bridle trails stables playgrounds open spaces and recreational areas clubhouses swimming pools and other places of amusement throughout the general real_estate development known as in own all of the roads designated as private roads on the various plat of subdivisions within the general development of to maintain all of these roads and bridle trails also to own and operate a water system or systems within certain designated areas of the development and to levy monthly charges for dues among the members of the and additional charges from among the users of the water system or systems to enforce liens charges restrictions conditions and covenants existing upon and or created benefit of parcels of real_property within the overall development over which this corporation will have jurisdiction and to which said parcels may be subject_to the extent that the corporation has the legal right to enforce the same and to pay all expenses incidental thereto to pay the taxes and assessments which may be levied by any public authority upon any of the property now or hereafter acquired as common areas parks playgrounds clubhouses club buildings places of amusement and or recreation areas wherever situate as may be maintained for the general benefit and use of the members of the to expend the monies collected by the received for the payment and discharge of costs expenses and obligations incurred by the in carrying out any and all of the purposes for which this corporation has been formed particularly to pay out from dues all sums necessary for the maintenance of the private roads throughout from assessments and charges and other sums generally to do any and all lawful things which may be advisable proper authorized and or permitted to be done by nonprofit_corporations under and by virtue of the laws of the state of incidental to the general welfare of the members of the association all of whom will be owners of lots within the various subdivisions of a real_estate development to improve and maintain all of the roadways culverts bridges and drainage areas set forth in the various plats of subdivisions of cooperation with public agencies police and fire protection throughout the general development of and to provide for generally and in form 886-a catalog number 20810w page_2_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx the organization reported the following gross_receipts on its 20xx form_990 revenues membership dues investment_income rents gross_sales land sales of inventory total gross_receipts amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figuredollar_figure dollar_figure president advised that the organization sells lots and holds the contracts on the mortgages to those sales which allows the organization to foreclose on the lots for nonpayment the organization has to purchase properties at a sheriff's auction when contracts held by outside lenders are foreclosed upon this costs the organization more money program gives members access to camping areas nationwide has limited nonmember use of its facilities as part of the this nontraditional income sources nontraditional income is received by an organization exempt under sec_501 c when money-making activities do not serve the organization's exempt_purpose the nontraditional sources for are lot sales investment_income propane sales range lease rv storage total bylaws dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in article of the bylaws the organization's purpose is stated as shall be conducted as a nonprofit social and maintenance organization for the the purposes generally set forth in the articles of incorporation concerning the development and sale of property at part to maintain shared facilities and infrastructure for the enjoyment pleasure and benefit of the membership as set forth below the may authorize the board_of directors of to draw enact and enforce regulations governing access to and use of shared facilities and infrastructure for the purpose of maintaining and preserving said facilities and the purpose of the shall be in in form 886-a catalog number 20810w page_3_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx infrastructure maintaining peace and tranquility minimizing harmful excessive or costly impact on said facilities and infrastructure and for the purpose of ensuring access and to provide for the enjoyment welfare and security of the membership the shall authorize such regulations and shall take or authorize such actions as it may determine to be in the general interests of the lot owners and the shall take no action that unduly favors either those owners who have purchased lots primarily for recreation or those owners who have purchased lots with the intent to establish permanent residence now or in the future the shall therefore be conducted so as to preserve for both recreational and residential lot owners article of the bylaws states in the is authorized to sell real_property consisting to purchasers notwithstanding the conditions set forth in authorization to sell lots the of the platted lots in the area known as may appoint agents to show lots for sale to prospective purchasers and may enter into legal agreements and derive income from the sale of lots or transfer ownership of said lots from the below may with approval of the board_of directors sell lease grant rights to enter the upon or may withhold from sale or withhold the right to enter upon portions of within divisions or other legal description when the sale lease rights to entry or the withholding of sale or rights to entry benefits the include but are not strictly limited to preservation of sections of undeveloped state the preservation and protection of various species of plants or animals the creation of fire breaks the control of access the preservation and control of hunting or fishing other sporting used including use by off-road vehicles and activities relating to conservation said benefits may generally in a natural or law sec_501 provides exemption from income_tax for clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder form 886-a catalog number ow page _l publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx sec_1_501_c_7_-1 provides that a the exemption provided by sec_501 a for organizations described in sec_501 c applies only to clubs which are organized and operated exclusively for pleasure recreation and other non-profitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 a solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption in revrul_68_168 1968_1_cb_269 a nonprofit organization was formed to develop a lake and adjacent areas to provide facilities for the pleasure and recreation of its members they acquired substantial acreage subdivided the lots and leased them to members for year terms receipts from the organization were primarily derived from initial payments and annual rentals and not from the members' use of recreational facilities or activities the subdividing and leasing of lots in the manner described constitutes engaging in business although the revenues from this activity are derived from the organization's members only the revenues are not raised from the members' use of recreational facilities or in connection with the organization's recreational activities the conduct of such real_estate activity whether with members only or with the general_public is not incidental to or in furtherance of any purpose covered by sec_501 c of the code accordingly the organization does not qualify for exemption from federal_income_tax under that section in revrul_66_149 c b a club was held to be not exempt as an organization described in code sec_501 because it regularly derived a substantial part of its income from nonmember sources such as for example dividends and interest from investments it owned the ruling clearly states that to the extent that income is derived from nonmember sources it inures to the benefit of the members revrul_58_589 provides that there must be an established membership of individuals personal contacts and fellowship a commingling of the members must play a material part in the life of the organization in addition net_earnings may inure to members in such forms as an increase in services offered by the club without a corresponding increase in dues or other fees paid for club support or as an increase in the club's assets which would be distributable to members upon the dissolution of the club the revenue_ruling provides practical guidance stating that a business activity a non-traditional activity will defeat exemption unless it is incidental trivial or nonrecurring in nature west side tennis club v commissioner fed form 886-a catalog number 20810w page_5_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx 2d certiorari denied 311_us_674 mah jongg league inc v united_states fed supp revrul_75_494 g b provides answers to inquires asking whether certain activities engaged in by clubs similar to the club described in revrul_69_281 g b will preclude their exemption under code sec_501 the ruling was given in question answer format the question answers that are relevant to this report are shown below question will a club fail to qualify for exemption under sec_501 c of the code if it owns and maintains residential streets which are not a part of its social facilities answer yes a street providing immediate access to a club's golf course could be considered part of the course and thus part of a social facility however streets primarily serving residential areas are not a part of a club's social facilities even though members must travel on them to reach the social facilities thus a club which owns and maintains residential streets is not operated exclusively for pleasure recreation and other non-profitable purposes as required by sec_501 of the code question will a club fail to qualify for exemption under code sec_501 if it administers and enforces covenants for preserving the architecture and appearance of the housing development answer yes a club which administers and enforces covenants for the preservation of the architecture and appearance of the housing development is not operated exclusively for pleasure recreation and other non-profitable purposes as required by code sec_501 c taxpayer's position the taxpayer's position has not been determined at this time government's position no longer qualifies for exemption from federal_income_tax under internal the revenue code sec_501 c isn't operated for pleasure recreation and other non-profitable purposes a substantial number of the activities are not for such purposes and a portion of the net_earnings inure to the benefit of members the disqualification is for the following reasons form 886-a catalog number 20810w page__ _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx is selling lots on a continuing basis in addition holds the mortgage contracts on a number of the lots a c organization cannot be in the business of holding mortgages has issued restrictions and covenants governing the property this is not an allowed c activity owns and maintains the roads of the property which is not a c activity sec_501 -1 b states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 a solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption continues to sell real_estate lots activity was never intended to be allowed by a c this activity invalidates the exempt status under sec_501 c of the internal_revenue_code further evidence that this activity is in violation of sec_501 c is that according to the president of the organization is to make it easier to maintain control of the property in the case of a foreclosure holds the sales contracts on a number of the lots this activity maintains covenants and restrictions on the property revenue states that a club which administers and enforces covenants for the preservation of the architecture and appearance of the housing development is not operated exclusively for pleasure recreation and other non-profitable purposes as required by code sec_501 c the articles of incorporation for to enforce liens charges restrictions conditions and covenants existing upon and or created benefit of parcels of real_property within the overall development over which this will have jurisdiction and to which said parcels may be subject_to the extent that the has the legal right to enforce the same and to pay all expenses incidental thereto states one of its purposes is the fact that enforcing covenants and restrictions on the property is in the articles of incorporation is evidence of an activity in violation of c status revrul_75_494 states a road providing access to a club's golf course could be considered a part of the course and part a social facility however streets primarily serving residential areas are not a part of a club's social facilities even though members must travel on them to reach the social facilities thus a club which owns and maintains residential streets is not operated exclusively for pleasure recreation and other non-profitable purposes as required by sec_501 of the code form 886-a catalog number 20810w page_ _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx multiple portions of the articles of incorporation for ownership and maintenance of the residential roads of the complex the ownership of the roads is not allowed for a c organizations the owning of roads was addressed in an addendum to the determination_letter for pertain to the the sale of inventory propane by the organization contributes dollar_figure to the organization this is a continuing activity by the organization despite being members-only the sale of propane is a nontraditional activity the sale of the propane is a personal service to the members and is not in keeping with the normal activities of a c exempt_organization another personal_service_activity is the providing of rv storage facilities to the members a social club's purpose is to be engaged in the activity of promoting social interaction the mention of the social requirements of a c organization does not appear the prime purpose of the organization see attachment a for a calculation of nontraditional income the amount of nontraditional income of significantly exceeds the limit allowed to a c organizations the gross_receipts from the sale of land are almost a quarter of the total gross_receipts of the organization this shows that the activity is not trivial or insignificant for the organization this is an activity more in line with a mortgage_lender or bank not an organization with exemption under sec_501 conclusion no longer qualifies as an exempt_organization under the provisions of the sec_501 a as an organization described in sec_501 c a number of the activities are in violation of the c status the dollar_figure of income from these activities is significant as it results in an nontraditional income_percentage see exhibit a at the end of this report for the calculation therefore january 20xx exempt status should be revoked effective should this revocation be upheld the organization is required to file form_1120 or form 1120-h for all periods starting with the effective date whether or not it has taxable_income form 886-a catalog number 20810w page_8_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx alternative position if the organization is in compliance with the requirements of law and continues to qualify as an exempt_organization described in sec_501 forms 990-t should be filed to report the net_income from nontraditional activities facts in the year ended december 20xx investment_income and nontraditional income in total gross_receipts has not filed a form 990-t under the assumption that all income is member only income which is not taxable included its receipts from activity sales land rv storaqe propane sales ranqeland lease investment_income net_income subject_to form 990-t income dollar_figure dollar_figure dollar_figure law expense dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure gain loss dollar_figure reg c -1 b provides in part that a club which engages in business such as by making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively exclusively is the standard exercised prior to the enactment of p l for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 a following the enactment of p l in the term exclusively should be replaced with the terms substantially_all sec_512 stipulates that all income derived by an organization exempt under the provisions of c is taxable_income except for the income derived from members for dues assessments or participation by members and their bona_fide guests for activities traditionally considered to be exempt_purpose activities of a social or recreational club revproc_71_17 provides the record keeping requirements for social clubs to substantiate the member and nonmember character of the income derived by the organization for products or services provided form 886-a catalog number 20810w page_9_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx public law amends revproc_71_17 to allow organizations exempt from income_tax to have up to of their gross_income from nonmember sources and an additional from investment_income without jeopardizing the organization's exempt status it also amends the language of sec_501 from operated exclusively for pleasure recreation and other non-profitable purposes to substantially_all of the activities are for such purposes portland golf club v commissioner the supreme court affirmed the original position of the service held in revrul_81_69 and decided that nonmember income must be determined by using the same method to allocate fixed costs to nonmember sales as that used to compute the club's actual profit or loss revrul_58_589 states in part an organization must establish that it is a club both organized and operated exclusively for pleasure recreation and other non-profitable purposes and that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual to meet the first requirement there must be an established membership of individual's personal contacts and fellowship a commingling of the membership must play a material part in the life of the organization government's position has received income from nontraditional sources and investment_income the total nontraditional income including investment_income is dollar_figure the expenses allocable to nontraditional activities are dollar_figure leaving a net amount of dollar_figure the organization would be entitled to the specific deduction of dollar_figure leaving taxable_income of dollar_figure the dollar_figure would be taxed at a rate of on the amount over dollar_figure resulting in a tax amount of dollar_figure taxpayer's position the taxpayer's position is not known at this time conclusion has incurred at least dollar_figure in unrelated_business_taxable_income in the tax_year ended december 20xx accordingly the organization should file form 990-t and be assessed dollar_figure in tax form 886-a catalog number 20810w page _jq publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx exhibit a nontraditional income_percentage calculation gross_receipts minus membership dues investment_income rangeland lease rv storage gross_sales land modified gross_receipts per rev proc71-17 non-traditional activity - gross_sales land investment_income propane sales rangeland lease rv storage total nontraditional income divided by modified gross_receipts nontraditional income dollar_figure percentage of non-traditional income 20xx dollar_figure dollar_figure dollar_figure dollar_figure form 886-a catalog number 20810w page _11 publish no irs gov department of the treasury-internal revenue service
